DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that the non-statutory double-patenting rejection was improper.
In response, the Examiner respectfully disagree with the Applicant. The analysis of US 10,849,470 illustrated that the claim limitations of the instant application are very obvious in light of the cited patent.
Applicant argues that Claim 42 has been amended and in condition for allowance.
In response, the Applicant is herein referred to the new 103 rejection of Claim 42 using the Gordon reference.
Applicant argues that the limitations of Claim 1 are not obvious in light of the prior art of record.
In response, the Examiner respectfully disagree with the Applicant. Particularly, elements 18,20 of the Ray reference states that 20 is an elastomeric body. Element 124 was not referred to as also being of an elastomeric body, thus it would be inherent for 124 to be more rigid than 18,20. Furthermore, it would be notoriously obvious for one of ordinary skill in the art to implement materials with different rigid qualities since such modification requires mere routine skill in the art and by no means does not impart any form of novelty.
Applicant argues that the rejection of Claim 4 was improper.
In response, the Applicant is herein referred to the more detailed rejection of Claim 4: Regarding Claim 4, Ray discloses wherein the opening through the first wipes engagement member (18) is a non-circular opening. 
Although Ray does not disclose a circular opening, it would have been obvious to one of ordinary skill in the art to implement any number of shapes for the openings which includes a circular opening as disclosed by Ray ’13. Ray discloses wherein the opening through the wipes engagement member (114) is a circular opening, which does not allow the wipes to fall back in as illustrated in fig.1. Thus, such implementation would be very obvious to one of ordinary skill in the art since the circular opening is notoriously well-known in the art.
Applicant argues that Ray does not disclose the first wipes engagement member being able to expand as recited in claim 19,57.
In response, the Applicant is referred to para.0020 of Ray which apparently states that 20 is an elastomeric body. Elastomeric bodies are elastic and expand.
Applicant argues that Ray does not disclose the limitations of Claims 57,69,71.
In response, the Applicant is herein referred to the detailed obviousness rejections laid out in the current office action. Regarding Claim 71, the claim merely recites “wherein the second material is a plastic material”. The container of Ray was disclosed to be made of plastic, thus it would be inherent for  the 124 to also be made of plastic. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the dome".  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2,4,8-9,11,13,17,19,20,42-44,55-57,69-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,849,470. Although the claims at issue are not identical, they are not patentably distinct from each other because in light of US Patent 10,849,470, the limitations of the instant application are very obvious given the wipes dispensing nozzle from the cited patent recited "a first housing member and a second housing member". Similarly, independent Claims 1,42 of the instant application recites "a first wipe engagement member" and "a second wipes engagement member". Independent Claim 69 of the instant application recited "a fall back prevention member" and "a grip member located away from the fall back prevention member".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,9,13,17,19,42-44,55,57,69-71 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 2010/0206896).
Regarding Claim 1, Ray discloses a wipes dispenser comprising: a container (12); the container having an opening (15 goes over opening of 12); a cap (15); a first wipe engagement member (18,20); the first wipes engagement member (18) having an opening therethrough (fig.2); the first wipes engagement member (18) is configured to provide sufficient force on a wipe to prevent the wipe from falling back into the container; a second wipes engagement member (124 in another embodiment as shown in fig.3); the second wipes engagement member (124) located away from the first wipes engagement member (18); the second wipes engagement member (124 in another embodiment as shown in fig.3) having a pull through portion (156) and a grip portion (152); the first wipes engagement member (18,20) being made of an flexible resilient elastomeric material (para.0020); the second wipes engagement member (124) made of a material that is more rigid (although not explicitly stated in the disclosure, it would be inherent for 124 to be more rigid than 18,20 which is elastomeric; it would be notoriously obvious for one of ordinary skill in the art to implement materials with different rigid qualities since such modification requires mere routine skill in the art and by no means does not impart any form of novelty) than the flexible resilient elastomeric material of the first wipes engagement member (18,20).

Regarding Claim 13, Ray discloses wherein the second wipes engagement member (124) is offset from the opening in the first wipes engagement member (18,20).
Regarding Claim 17, Ray discloses wherein the first wipes engagement member (18,20) is in the form of a dome (fig.2).
Regarding Claim 19, Ray discloses wherein the opening in the first wipes engagement member (18,20) is resilient (elastomeric body is resilient and thus the opening formed therein would expand) and the opening expands under force and is configured to allow a user's finger to push a wipe through the opening.
Regarding Claim 42, Ray disclose a wipes dispenser comprising: a container (12); the container (15 goes over opening of 12) having an opening; a cap (15); a first wipe engagement member (18); the first wipes engagement member (18) having an opening therethrough; a second wipes engagement member (124 in another embodiment as shown in fig.3); the second engagement member (124) located away from the first engagement member (18); and wherein the second engagement member (124) is made of a different material (although not explicitly stated in the disclosure, it would be inherent for 124 to be more rigid, thus different from 18,20 which is elastomeric) than the first engagement member (18); wherein the opening in the first wipes engagement member is formed in a flexible elastomeric material and the opening stretches (20 is of an elastomeric material, thus is flexible and stretches as a result of being elastomeric).
Regarding Claim 43, although Ray does not disclose wherein the opening in the first wipes engagement member (18) is a circular opening, it would have been very obvious to one of ordinary skill in the art to implement any number of shapes for the opening since such modification merely require routine skill in the art.

Regarding Claim 55, Ray discloses wherein the first wipes engagement member (18,20) is in the form of a dome (fig. 9).
Regarding Claim 57, Ray discloses wherein the first wipes engagement member (18,20) is resilient (elastomeric body is resilient and thus the opening formed therein would expand) and the opening expands under pressure and is configured to allow a user's finger to push a wipe through the opening.
Claims 4,69-71 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 2010/0206896) in view of Ray (US 2013/0306669).
Regarding Claim 4, Ray discloses wherein the opening through the first wipes engagement member (18) is a non-circular opening. 
Although Ray does not disclose a circular opening, it would have been obvious to one of ordinary skill in the art to implement any number of shapes for the openings which includes a circular opening as disclosed by Ray ’13. Ray discloses wherein the opening through the wipes engagement member (114) is a circular opening, which does not allow the wipes to fall back in as illustrated in fig.1. Thus, such implementation would be very obvious to one of ordinary skill in the art since the circular opening is notoriously well-known in the art.
Regarding Claim 69, Ray discloses a wipes dispenser comprising: a container (12); a cap (38) on the container; an opening (fig.2) in the cap (38); a fall back prevention member (18,20) proximate the opening; the fall back prevention member (18,20) composed of an elastomeric material; the fall back prevention member (18,20) having a non-circular opening therethrough for receiving a wipe; a grip member (124 in another embodiment as shown in fig.3) located away from the fall back prevention member (18,20); the grip member (124) made of a second material that is more rigid (although not 
Although Ray does not disclose a circular opening, it would have been obvious to one of ordinary skill in the art to implement any number of shapes for the openings which includes a circular opening as disclosed by Ray ’13. Ray discloses wherein the opening through the wipes engagement member (114) is a circular opening, which does not allow the wipes to fall back in as illustrated in fig.1. Thus, such implementation would be very obvious to one of ordinary skill in the art since the circular opening is notoriously well-known in the art.
Regarding Claim 70, Ray discloses wherein the elastomeric material comprises silicone (para.0020).
Regarding Claim 71, Ray discloses wherein the second material is a plastic material (para.0002; although it's not explicitly stated, it would be inherent for 124 to be made of plastic material since the container itself is plastic).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651